Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered May 2, 1996, convicting him of driving while intoxicated, as a felony and aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s challenges to remarks made by the prosecutor during summation are unpreserved for appellate review (see, CPL 470.05; People v Santiago, 52 NY2d 865). The defendant’s argument that the court erred in delivering a “no adverse inference” charge is likewise unpreserved for appellate review (CPL 470.05; People v Autry, 75 NY2d 836; People v Vereen, 45 NY2d 856; People v Robinson, 220 AD2d 465). The defendant’s attorney, who had consented to the inclusion of a “no adverse inference” charge in the court’s preliminary instructions, took no exceptions to the inclusion of this charge upon the court’s completion of its final charge. In light of the circumstances of this case, we decline to review these claims in the exercise of our interest of justice jurisdiction.
The defendant’s remaining arguments, to the extent they have been preserved for appellate review, are meritless. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.